IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 02-60057
                          Conference Calendar



TROY LEE LOTT,

                                           Plaintiff-Appellant,

versus

MARCUS GORDON, Circuit Court Judge;
GERALD GRIER,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 3:01-CV-885-WS
                       --------------------
                           June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Troy Lee Lott (Mississippi prisoner #K7065) appeals the

district court’s dismissal of his civil rights action under

28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim.       He

argues that Gerald Grier, an investigator for Scott County,

Mississippi, illegally confiscated his money from his income-tax

refunds and prevented him from using that money to hire an

attorney to represent him during his state criminal proceedings.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-60057
                                  -2-

Lott also argues that Marcus Gordon, a Scott County circuit court

judge, violated his Sixth Amendment right to counsel by denying

him access to his own money to hire an attorney, by denying a

motion for continuance to allow additional time for finding an

attorney, by giving him only one working day to look for an

attorney, and by turning his money over to his appointed public

defender to cover some of the costs of representation.

     As the district court correctly noted, Lott’s allegations

concerning the deprivation of his money fail to establish a

due-process violation because Mississippi law provides adequate

post-deprivation remedies.    See Nickens v. Melton, 38 F.3d 183,

185 (5th Cir. 1994).   Although Lott states that Judge Gordon

deprived him of his Sixth Amendment right to counsel, the

district court properly pointed out that Judge Gordon was

entitled to absolute judicial immunity with respect those claims.

See Krueger v. Reimer, 66 F.3d 75, 77 (5th Cir. 1995).

     The district court did not err in dismissing Lott’s

complaint for failure to state a claim.      See Bass v. Parkwood

Hosp., 180 F.3d 234, 240 (5th Cir. 1999).      Lott’s appeal is

frivolous and is therefore DISMISSED.       See Howard v. King, 707

F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.     The dismissal of

Lott’s complaint for failure to state a claim and the dismissal

of this appeal as frivolous each count as a strike for purposes

of 28 U.S.C. § 1915(g).   See Adepegba v. Hammons, 103 F.3d 383,

385-87 (5th Cir. 1996).   We caution Lott that once he accumulates
                           No. 02-60057
                                -3-

three strikes, he may not proceed in forma pauperis in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   See § 1915(g).

     APPEAL DISMISSED; § 1915(g) WARNING ISSUED.